       Case 1:20-cv-03078-TOR      ECF No. 12     filed 07/13/20   PageID.45 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KARINA G.,
                                                    NO. 1:20-CV-3078-TOR
 8                               Plaintiff,
                                                    ORDER DENYING REPORT AND
 9           v.                                     RECOMMENDATION TO DISMISS

10    ANDREW M. SAUL, Commissioner
      of Social Security,
11
                                 Defendant.
12

13         BEFORE THE COURT is the Magistrate Judge’s Report and

14   Recommendation to dismiss. ECF No. 8. This matter was submitted for

15   consideration without oral argument. The Court has reviewed the record and the

16   parties’ completed briefing and is fully informed. For the reasons discussed below,

17   the Court DENIES the Report and Recommendation to dismiss.

18         On June 2, 2020, the Plaintiff was granted in forma pauperis status and

19   directed to pay a partial filing fee of $50.00 within thirty days. ECF No. 4.

20   Because of a delay in the mail, it appeared that Plaintiff did not pay the filing fee



     ORDER DENYING REPORT AND RECOMMENDATION TO DISMISS ~ 1
       Case 1:20-cv-03078-TOR      ECF No. 12     filed 07/13/20   PageID.46 Page 2 of 2




 1   timely. Thus, on July 6, 2020, the Magistrate Judge entered a report and

 2   recommendation that the case be dismissed. ECF No. 8. The next day, the $50

 3   arrived in the mail and Plaintiff satisfied the Judge’s order.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         The Magistrate Judge’s Report and Recommendation to dismiss, ECF No. 8,

 6   is DENIED.

 7         The District Court Executive is directed to enter this Order and furnish

 8   copies to counsel.

 9                DATED July 13, 2020.

10

11                                    THOMAS O. RICE
                               Chief United States District Judge
12

13

14

15

16

17

18

19

20




     ORDER DENYING REPORT AND RECOMMENDATION TO DISMISS ~ 2
